Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-2005

Knapper v. Bankers Trust Co
Precedential or Non-Precedential: Precedential

Docket No. 03-3552




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Knapper v. Bankers Trust Co" (2005). 2005 Decisions. Paper 1082.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1082


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT

                   No: 03-3552

                      IN RE:

       PAMELA KNAPPER, f/k/a Pamela Jones,


   PAMELA KNAPPER; WILLIAM C. MILLER,

                                  Appellants

                             v.

BANKERS TRUST CO., AS TRUSTEE FOR AMRESCO
      RESIDENTIAL SECURITIES CORP.

    Appeal from the United States District Court
      for the Eastern District of Pennsylvania
               (Civ. No. 03-cv-01754)
    District Judge: Hon. Clarence C. Newcomer

  Before: McKEE, Circuit Judge, and ROSENN and
           WEIS, Senior Circuit Judges

           Argued: September 22, 2004


                         1
               (Opinion filed: May 24, 2005)

DAVID A. SCHOLL, ESQ. (Argued)
Regional Bankruptcy Center of Southeastern PA
6 St. Albans Avenue
Newtown Square, PA 19073
Attorney for Appellant

WILLIAM C. MILLER, ESQ.
The Bourse Building, Suite 583
111 South Independence Mall East
Philadelphia, PA 19106
Attorney for Appellant

LESLIE E. SMILAS-PUIDA, ESQ.
KRISTINA G. MURTHA, ESQ. (Argued)
Goldbeck, McCafferty & McKeever
Suite 5000 – Mellon Independence Center
701 Market Street
Philadelphia, PA 19106
Attorneys for Appellee

                         OPINION

McKEE, Circuit Judge.

       Pamela Knapper appeals the district court’s order
affirming the bankruptcy court’s refusal to void two default
foreclosure judgments and the resulting sheriff’s sale of two
parcels of real property. Since Knapper’s attempt to void the
default judgments is foreclosed by the Rooker-Feldman

                             2
doctrine, we will vacate the district court’s order and remand
with instructions to dismiss the complaint for lack of subject
matter jurisdiction.

              I. FACTUAL BACKGROUND

        In 1982, Pamela Jones purchased real property located at
8216 Gilbert Street, Philadelphia, Pennsylvania. In 1989, she
inherited real property located at 5013 Willows Avenue, also in
Philadelphia. Thereafter, in 1996, she married Robert Knapper
and became known as “Pamela Knapper.” She and her husband
lived in the Gilbert Street property after their marriage, and she
rented out the Willows Avenue property.

       In February 1998, a mortgage lien was placed on both
parcels of real estate as a result of one or more loan agreements
Knapper entered into with Amresco Residential Securities
Corporation. On March 19, 1999, Bankers Trust, as trustee for
Amresco, filed a foreclosure complaint on the Willows Avenue
property in the Court of Common Pleas of Philadelphia County.
The complaint alleged that Knapper resided at 1812 Gilbert
Street, and it was served on September 7, 1999, by Louis
Giacomelli, a self-employed process server. Giacomelli’s
affidavit of service recited that the complaint was served on an
“[a]dult in charge of Defendant’s residence who refused to give
name or relationship.” Giacomelli testified that the adult he
served was a man he believed to be Robert Knapper, Pamela’s
husband.

      No answer was filed to the complaint. Consequently,
Bankers Trust obtained a default judgment in foreclosure in the

                                3
amount of $43,333.72 in July 2000. Thereafter, Bankers Trust
scheduled the Willows Avenue property for foreclosure sale.
According to the bankruptcy court’s recitation of the facts,
Giacomelli served notice of the intended sale on October 3,
2001 at the Gilbert Street address. The sale occurred on April
2, 2002 and a sheriff’s deed was issued on June 3, 2002.

       In April 1999, Bankers Trust had also begun a state court
foreclosure action against the Gilbert Street property.
Giacomelli served that complaint on April 24, 1999 at the
Gilbert Street property. He served it on an “[a]dult in charge of
Defendant’s residence who refused to give name or
relationship.” Giacomelli believed that he served it on Robert
Knapper, although Robert Knapper denied receiving it.

       In any event, a default judgment was entered in either
July or August 2000 in the amount of $67,232.03. A writ of
execution was issued and, according to the bankruptcy court’s
factual recitation, notice of the proposed sheriff’s sale was again
personally served by Giacomelli on October 3, 2001 at the
Gilbert Street address. The sale took place on April 2, 2002,
and a sheriff’s deed was issued on June 3, 2002. Bankers
Trust, as trustee for Amresco, was the sheriff’s sale purchaser
for both parcels of real estate.

       Knapper never appeared in state court to strike or open
either default judgment. Instead, she filed four prior
unsuccessful bankruptcy petitions under Chapter 13 in an effort




                                4
to prevent the foreclosure of her properties.1 The first was filed


       1
         According to the bankruptcy court’s opinion, earlier
attempts at foreclosure sales were stayed by the four bankruptcy
filings. That history is consistent with the role one observer has
attributed to Chapter 13's impact on residential mortgages:

       Chapter 13 is entitled “Adjustment of Debts of an
       Individual with Regular Income.” A Chapter 13
       bankruptcy is best envisioned as a repayment plan
       organized through the bankruptcy court. In
       contrast to Chapter 7, which requires a debtor to
       give up her non-exempt assets in return for a
       discharge of debts, a Chapter 13 debtor proposes
       a repayment plan to the court. . . . .
       Chapter 13's greatest significance for debtors is its
       use as a weapon to avoid foreclosure on their
       homes. . . . Chapter 13 bankruptcies do not result
       in destruction of the interests of traditional
       mortgage lenders. Under Chapter 13, a debtor
       cannot discharge a mortgage debt and keep her
       home. Rather, a Chapter 13 bankruptcy offers the
       debtor an opportunity to cure a mortgage
       delinquency over time – in essence it is a
       statutorily mandated payment plan – but one that
       requires the debtor to pay precisely the amount
       she would have to pay to the lender outside of
       bankruptcy. Under Chapter 13, the plan must
       provide the amount necessary to cure the
       mortgage default, which includes the fees and

                                5
on September 13, 1999. It was dismissed on May 9, 2000
because Knapper failed to tender payments as required by her
plan. The second was filed on September 21, 2000, but was
dismissed because Knapper failed to appear at the creditors’
meeting. The third was filed on May 3, 2001, and was
dismissed because the required bankruptcy schedules were not
filed. The fourth was filed on January 4, 2002, but was
dismissed because she again failed to appear at the creditors’
meeting. On May 16, 2002, more than a month after the
sheriff’s sales, Knapper filed this bankruptcy petition, her fifth
under Chapter 13.

        Knapper testified that she was living in Virginia Beach
for reasons related to her employment while the two foreclosure
actions and the first bankruptcy proceeding were pending. She
claimed that she lived there from August 1998 until June 2000.


       costs allowed by the mortgage agreement and by
       state law. . . . Even though a debtor must, through
       reinstatement of her delinquent mortgage by a
       Chapter 13 repayment plan or by plan payments
       that pay the entire mortgage off over the life of
       the plan, pay her full obligation to the lender,
       Chapter 13 remains the only viable way for most
       mortgage debtors to cure defaults and save their
       homes.

Susan L. DeJarnatt, Once Is Not Enough: Preserving
Consumers’ Rights to Bankruptcy Protection, 74 Ind. L.J. 455,
458-59, 495-96 (1999).

                                6
According to her testimony, she visited Philadelphia once or
twice each month while she was living in Virginia, but her
husband lived by himself at the Gilbert Street property.2 She
corroborated testimony about her Virginia residence by offering
a Virginia driver’s license with an issuance date of January 11,
1999, a 1998 moving expense reimbursement voucher from her
employer ( the voucher did not specify the location Knapper
was moved to), an employee evaluation dated September 1999
which refers to her work in Norfolk, Virginia, and various
utility bills from 1999 and 2000 listing her address in Virginia
Beach. Knapper offered no evidence that she made the
mortgage payments on the two Philadelphia properties after she
said she leased the Virginia apartment, and her husband
testified that he did not make mortgage payments on either
property.

       Bankers Trust countered Knapper’s claim of a Virginia
residence by noting that she listed the Gilbert Street address in
Philadelphia as her residence on each of her bankruptcy
petitions.3   Bankers Trust also noted that Knapper


       2
       Knapper claimed that she and her husband were
estranged while she was living in Virginia, but they began living
together again upon her return to Philadelphia.
       3
        Knapper claimed that she told her attorney who filed the
bankruptcy petitions in 1999 and 2000 that her residence was in
Virginia during that time period, but the attorney chose the
Gilbert Street property as the appropriate address to put on the
bankruptcy petitions.

                               7
acknowledged her failure to file any forwarding address from
the Gilbert Street property to the Virginia address with the post
office. She offered no evidence that she moved any of her
furnishings from Philadelphia to Virginia, and she provided no
tax documents (e.g., W-2 forms or federal or state tax returns)
or voting registration evidencing residency in Virginia. Finally,
Bankers Trust argued that even if Knapper had relocated to
Virginia, there was no evidence to establish that she intended to
remain there rather than return to Philadelphia to live with her
husband on Gilbert Street.

               II. PROCEDURAL HISTORY

       As we have recited, this is Knapper’s fifth Chapter 13
bankruptcy proceeding. It arose as an adversary proceeding
against Bankers Trust, as trustee for Amresco. Knapper is
seeking to have the two pre-petition sheriff’s sales vacated.4 In
her adversary proceeding, she alleged that the state court lacked
personal jurisdiction over her because she was never served
with the complaints that resulted in the default judgments and
subsequent sheriffs’ sales of her real estate.5


       4
       The complaint filed in the adversary proceeding lists
Knapper and the Standing Chapter 13 Trustee as plaintiffs.
However, the trustee did not participate in the adversary
proceeding.
       5
        Bankers Trust has initiated state court proceedings to
evict Knapper and her husband from the Gilbert Street property
and to evict the tenant from the Willows Avenue property. The

                               8
        After a trial, the bankruptcy court found that Knapper
was residing in Virginia in 1999 when the two foreclosure
complaints were served at the Gilbert Street property in
Philadelphia. Accordingly, the bankruptcy court ruled that
service was defective.6 Nevertheless, the bankruptcy court
refused to set aside the foreclosure judgments and Sheriffs’
sales because Knapper had not proven “that a constitutional
defect in personal service, or a material defect is apparent on the
face of the record.” The court reasoned that a federal court can
only provide such relief if a plaintiff “undertakes a method for
service of process which is not reasonably designed to inform
the defendant, . . . then there is a constitutional violation which
may be asserted at almost any time.” However, the bankruptcy
court subsequently ruled that, given the information available
to Bankers Trust at the relevant time, Bankers Trust used means
which were “reasonably calculated to inform Mrs. Knapper of
the two foreclosure actions.” Accordingly, the court concluded
that service “fell within constitutional standards,” and the court
denied relief. The court held that “even though [Knapper] . . .
has demonstrated a defect in personal service of the two
foreclosure complaints under state law, the nature of the defect,


tenant moved once she learned of the eviction proceedings, but
Knapper and her husband are living in the Gilbert Street
Property.
       6
        As explained below, under Pennsylvania civil procedure
rules, methods of serving a complaint include handing a copy to
an adult family member whom the defendant resides with at the
defendant’s residence.

                                9
coupled with her inaction,7 prevents her now from obtaining
relief from the foreclosure laws under Pennsylvania law in this
forum.”

       Knapper appealed to the district court, which concluded
that the bankruptcy court’s finding that Knapper was residing
in Virginia when service was attempted in Philadelphia was not
clearly erroneous. The district court also agreed that the defect
in service did not rise to the level of a constitutional violation.
Moreover, the district court ruled that Knapper had waived her
right to assert any issue of a defect in service because she
waited until her fifth bankruptcy proceeding to raise it.
Accordingly, the district court affirmed the bankruptcy court.
This appeal followed.8

                      III. DISCUSSION


       7
         The court was referring to Knapper’s failure to appear
in state court to attempt to either strike the default foreclosure
judgments or open them.
       8
        Because the district court sat as an appellate court, our
review of the district court’s determination is plenary. Kool,
Mann, Coffee & Co. v. Coffey, 300 F.3d 340, 353 (3d Cir.
2002). “In reviewing the bankruptcy court’s determinations, we
exercise the same standard of review as the district court.” Id.
The bankruptcy court’s factual findings may not be set aside
unless they are clearly erroneous. Id. The bankruptcy court’s
legal determinations are reviewed under a plenary standard and
its exercises of discretion for abuse thereof. Id.

                                10
        Pennsylvania Rule of Civil Procedure 410(a) provides
that “[i]n actions involving title to, interest in, . . . or liens upon
real property, original process shall be served upon the
defendant in the manner provided by Rule 400 et seq.” This
includes actions “at law to foreclose a mortgage upon any
estate, leasehold or interest in land . . . .” Pa.R.Civ. P. 1411. In
addition, Rule 402(a)(2)(I) provides that
        [o]riginal process may be served . . . by handing
        a copy . . . at the residence of the defendant to an
        adult member of the family with whom he resides;
        but if no adult member of the family is found,
        then to an adult person in charge of such
        residence. . . . (emphasis added).

Under Pennsylvania law, “residence” means actual residence,
i.e., presence as an inhabitant in a given place. It does not mean
constructive residence or domicile. Robinson v. Robinson, 67
A.2d 273, 275 (Pa. 1949).

       As we have noted, the process server served both
foreclosure complaints at the Gilbert Street property by handing
them to a man he believed to be Knapper’s husband. The
process server attempted service there because the mortgage
company believed that was Knapper’s residence.9 However,
the bankruptcy court found that Knapper was actually a resident


       9
       There is nothing in the record to suggest that Bankers
Trust had any reason to believe that Gilbert Street was not
Knapper’s residence. See n.3, supra.

                                  11
of Virginia and the district court held that that finding was not
clearly erroneous.

       On appeal Knapper argues that since service was not
made at her “residence” as required by Rule 402(a)(2)(I), the
state court did not have personal jurisdiction over her and, the
two default judgments and the ensuing foreclosures and
sheriffs’ sales therefore denied her due process of law.
Consequently, she contends that the default judgments,
foreclosures and sheriffs’ sales are void and the bankruptcy
court erred in not vacating them.

       Before we can address the substantive issue raised by
Knapper, we must determine if the bankruptcy court had subject
matter jurisdiction over Knapper’s adversary proceeding against
Bankers Trust. Knapper would obviously not challenge that
court’s subject matter jurisdiction over the merits of her own
constitutional claim, and Bankers Trust failed to raise the issue
in either the bankruptcy court or the district court. Neither of
those courts inquired into their own subject matter jurisdiction
either. Nevertheless, “every federal appellate court has a
special obligation to satisfy itself not only of its own
jurisdiction, but also that of the lower courts in a case under
review.” Bender v. Williamsport Area School District, 475 U.S.
534, 541 (1986) (citation and internal quotations omitted).
Given the unique posture of this case, and the impact the
requested relief would have on state court judgments, we must
first examine the subject matter jurisdiction to consider
Knapper’s adversarial complaint.

       As we have noted, Knapper never went into state court

                               12
to challenge the proceedings there, or to attempt to have the
foreclosure judgments stricken or opened.10 Instead, she has
come to the bankruptcy court on four prior occasions attempting
to stay foreclosure sales in state court. She has now ventured
here a fifth time in an effort to have federal courts void the
default judgments and Sheriff sales of state courts. In
entertaining Knapper’s adversarial action, the bankruptcy court
observed:

       Challenges to state court foreclosure sales have
       been made previously in bankruptcy courts in this
       district without any suggestion that the court
       lacks the power to vacate such a sale if state law
       would so require.

The bankruptcy court then analyzed Pennsylvania law
concerning service of process and notice requirements. It also
discussed Pennsylvania’s requirements for striking and opening
judgments.11


       10
            We realize that Knapper may have decided not to
appear in state court because doing so may have resulted in a
waiver of the defective service and resulted in her being subject
to the jurisdiction of the state court. See Commonwealth ex rel
Schwartz v. Schwartz, 380 A.2d 1299, 1301 n.1 (“[I]t has been
held that a motion to open a judgment waives formal defects in
service.”) (citation omitted).
       11
           Under Pennsylvania law, there are two ways to set
aside a judgment; a motion to strike a judgment and a motion to

                               13
       However, Knapper is not now attempting to either strike
the judgments or open them under Pennsylvania law. Rather,
she has mounted a constitutional challenge to a state court




open a judgment.

       A petition to strike a judgment does not involve
       the discretion of the court. Instead, it acts as a
       demurrer to the record, and, as such, may be
       granted only when a fatal defect in the judgment
       appears on the face of the record. Therefore, to
       grant a petition to strike a judgment based on
       improper service, the court must be unable to find
       proper service, reviewing only the record as it
       existed when judgment is entered.

Dubrey v. Izaguirre, 685 A.2d 1391, 1393 (Pa. Super. 1996)
(citations and internal quotations omitted). However, a motion
to open judgment is “addressed to the sound discretion of the
court.” Minetola v. Samcicio, 160 A.2d 546, 547 (Pa. 1960).
“[O]rdinarily, three factors must coalesce before a default
judgment can be opened: (1) the petition to open must be
promptly filed; (2) the failure to appear or file a timely answer
must be excused; and (3) the party seeking to open the judgment
must show a meritorious defense.” Liquid Carbonic Corp. v.
Cooper & Reese, Inc., 416 A.2d 549, 551 (Pa. Super. 1979)
(citations and internal quotations omitted).


                               14
judgment in federal court.12
        The Rooker-Feldman doctrine prevents “inferior” federal
courts from sitting as appellate courts for state court judgments,
see, e.g., Port Auth. Police Benevolent Assoc., Inc. v. Port Auth.
of N.Y. and N.J. Police Dept., 973 F.2d 169, 173 (3d Cir.
1992).13



       12
          See Knapper’s Complaint at ¶ 20 (“Due process of law
required that the Debtor receive proper service of the
Complaints, and that the Defendant’s judgments at issue were
based on service which was invalid, and the judgments cannot
stand as basis for the sheriffs’ sale in question. The sales in
question were therefore conducted in violation of 42 U.S.C.
section 1983 and the 14th Amendment to the federal
Constitution.”); see also Knapper’s Br. at 15 (“Since the state
court did not obtain personal jurisdiction over the Debtor, a
deprivation of the properties in issue occurred without the
requisite due process of law.”); Reply Br. at 1 (“[T]he instant
proceeding was properly brought as a challenge to
unconstitutional state court judgments, not as a petition to strike
or open the judgments in state court.”).
       In pointing out that Knapper is not challenging the
judgments under state law, we do not suggest that our
jurisdictional analysis would be any different if she were trying
to do so.
       13
         The doctrine takes its name from two Supreme Court
cases, viz., Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923)
and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                15
       The Rooker-Feldman doctrine arises from 28
       U.S.C. § 1257 which states in relevant part that
       “[f]inal judgments or decrees rendered by the
       highest court of a state in which a decision could
       be had, may be reviewed by the Supreme Court.”
       Since Congress has never conferred a similar
       power of review of the United States District
       Courts, the Supreme Court has inferred that
       Congress did not intend to empower District
       Courts to review state court decisions. . . .

       [T]he Rooker-Feldman doctrine prohibits District
       Courts from adjudicating actions in which the
       relief requested requires determining whether the
       state court’s decision is wrong or voiding the
       state court’s ruling.14 Although § 1257 refers to
       orders and decrees of the highest state court, the
       Rooker-Feldman doctrine has been applied to
       final decisions of lower state courts.

       Thus, a claim is barred by Rooker-Feldman under
       two circumstances; first, if the federal claim was


       14
         Habeas corpus petitions are an exception to the
jurisdictional bar of Rooker-Feldman. Blake v. Papadakos, 953
F.2d 68, 72 n.2 (3d Cir. 1992)(citation omitted). “[T]hrough the
statutory writ of habeas corpus Congress has created a
comprehensive system of federal collateral review of state court
criminal judgments.” In re Gruntz, 202 F.3d 1074, 1079 (9th
Cir. 2000).

                              16
       actually litigated in state court prior to the filing
       of the federal action or, second, if the federal
       claim is inextricably intertwined with the state
       adjudication, meaning that federal relief can only
       be predicated upon a conviction that the state
       court was wrong. In either case, Rooker-Feldman
       bars a litigant’s federal claims and divests the
       District Court of subject matter jurisdiction over
       those claims.15

Walker v. Horn, 385 F.3d 321, 329 (3d Cir. 2004). (citations,


       15
           The Supreme Court recently elaborated upon the
operation of Rooker-Feldman in, Exxon Mobil v. Saudi Basic
Indust., Corp. There, the Court explained that “[t]he Rooker-
Feldman doctrine[] . . . is confined to cases . . . brought by state-
court losers complaining of . . . state court judgments rendered
before the [federal] proceedings commenced and inviting
[federal court] review and rejection of those judgments.
Rooker-Feldman does not otherwise . . . allow federal courts to
stay or dismiss proceedings in deference to state-court actions.”
125 S. Ct. 1517, __ , (2005).
        In his concurring opinion, our colleague, Judge Rosenn,
relies upon the Full Faith and Credit statute, 28 U.S.C. § 1738
rather than the Rooker-Feldman doctrine. However, before
invoking that statute, we first have an obligation to determine if
there is subject matter jurisdiction for Knapper’s federal claim.
See Bender v. Williamsport Area School District, supra. We
believe that Rooker-Feldman deprives federal courts of subject
matter jurisdiction to review Knapper’s claim.

                                 17
internal quotations and brackets omitted).

        Since Knapper’s constitutional claim was never “actually
litigated in state courts,” Rooker-Feldman would only apply if
her constitutional claim is “inextricably intertwined” with the
state court adjudications.

       A federal claim is inextricably intertwined with an
       issue adjudicated by a state court when: (1) the
       federal court must determine that the state court
       judgment was erroneously entered in order to
       grant the requested relief, or (2) the federal court
       must take an action that would negate the state
       court’s judgment. . . . In other words, Rooker-
       Feldman does not allow a plaintiff to seek relief
       that, if granted, would prevent a state court from
       enforcing its orders.

Walker, 385 F.3d at 330 (citations, internal quotations and
ellipses omitted).

       Knapper’s due process attack on the state court
judgments asserts that the state lacked personal jurisdiction over
her because of defective service of process. Knapper can only
prevail if a federal court concludes that the state courts’ default
judgments were improperly obtained. Therefore, she can not
prevail on her federal claim without obtaining an order that
“would negate the state court[s’] judgment[s].” Accordingly,
Knapper’s federal claim is inextricably intertwined with the state



                                18
adjudications and thus barred by Rooker-Feldman. 16
       Moreover, our analysis is not altered by the fact that
Knapper’s federal claim is cloaked in the guise of an adversary
proceeding in bankruptcy court because Rooker-Feldman still
applies. See In re: Wilson (Baldino v. Wilson), 116 F.3d 87 (3d
Cir. 1997). In Wilson, Wilson swore a criminal complaint
against Baldino that was eventually dismissed. Thereafter,
Baldino filed a civil suit in state court against Wilson asserting
malicious prosecution. The state trial court entered summary
judgment in favor of Wilson, and Baldino appealed. Before the
case was argued, Wilson filed for Chapter 7 relief, thereby
automatically staying Baldino’s appeal.

        Baldino then filed a motion for relief from the automatic
stay in order to complete her appeal. However, the bankruptcy
court denied her request reasoning that even if Baldino
prevailed on her state court appeal, any judgment against Wilson
would not necessarily be nondischargeable in the bankruptcy
proceeding. The district court adopted the bankruptcy court’s
reasoning and affirmed the order denying Baldino’s request for


       16
         In In Re: James, 940 F.2d 46 (3d Cir. 1991), a state
court judgment at issue was void because it violated the
automatic stay and therefore subject matter jurisdiction was
lacking. Here there was no violation of the automatic stay or
other problem with the subject matter of the Pennsylvania
judgment. As a result, the dicta discussion of Rooker-Feldman
in James in the context of a void ab initio exception is not
applicable. See Schmitt v. Schmitt, 324 F.3d 484 (7th Cir.
2003); In Re: Ferren, 203 F.3d 559 (8th Cir. 2000).

                               19
relief from the automatic stay.

        On appeal, we reversed finding that the bankruptcy
court’s belief that any judgment Baldino obtained against
Wilson would not necessarily be nondischargeable in
bankruptcy was incorrect as a matter of law. 116 F.3d at 89-90.
 We then concluded “[t]he bankruptcy court is also prohibited
from reviewing the state court’s judgment by the Rooker-
Feldman doctrine, which prohibits lower federal court’s from
sitting as effective courts of appeal for state court judgments.”
116 F.3d at 90 (citations omitted).

       Our analysis in Wilson is not unique. In In re: Goetzman
(Goetzman v. Agribank, FCB), 91 F.3d 1173 (8th Cir. 1996) a
dispute arose as to the amount the Goetzmans owed under
stipulations that were entered into as part of a plan of
reorganization under Chapter 12. The Goetzmans sued in state
court seeking specific performance of the stipulation and an
order directing their mortgagee to accept a tendered payment as
payment in full. The state courts eventually determined the
amount the Goetzmans owed.

       After the entry of final judgment in the state court and
during the pendency of an appeal, the Goetzmans filed an
adversary complaint in the bankruptcy court asking the
bankruptcy court to determine how much they owed their
mortgagee.      The bankruptcy court assumed that it had
jurisdiction, but dismissed the complaint on preclusion grounds
based upon the state court judgment. The district court reversed,
ruling that the bankruptcy court lacked subject matter
jurisdiction under Rooker-Feldman. The court of appeals

                               20
affirmed holding:

       An examination of the Goetzmans' respective
       claims leads to the conclusion that the federal
       claims are inextricably intertwined with the state
       court decision. The heart of the state court
       proceedings was a determination of the amount
       the Goetzmans owed to [the mortgagee]. . . . . it is
       apparent that what was really sought was a
       federal judgment that would change the state
       court result. This attempted relief is exactly what
       is barred by the Rooker-Feldman doctrine.

91 F.3d at 1177 (emphasis added).

        Here, Knapper’s constitutional claim would just as surely
“change the state court result,” because the federal judgment she
is seeking would reduce the state court judgments to nullities.
That is precisely what Rooker-Feldman prohibits, and federal
subject matter jurisdiction over Knapper’s “bankruptcy” claim
is therefore precluded by the Rooker-Feldman doctrine.

       Knapper also asserts an alternative claim under 11 U.S.C.
§ 544(b)(1) which she argues does not require adjudication of
her constitutional claim at all. See Knapper’s Br. at 23.17 That
section of the Bankruptcy code provides, in relevant part:



       17
          The alternative claim in her complaint is actually
asserted under 11 U.S.C. §544(a), not § 544(b)(1). Compl. ¶ 28.

                               21
Except as provided in paragraph (2),18 the trustee may avoid 19
any transfer of an interest of the debtor in property or any
obligation incurred by the debtor that is voidable under
applicable law by a creditor holding an unsecured claim that is
allowable under section 502 of this title or that is not allowable
only under section 502(e) of this title.

11 U.S.C. § 544(b)(1). According to Knapper,

       [i]n a 544 action, relief is attainable by the
       Trustee in the event of any defect in a state court
       action, even one which could not be asserted by
       the debtor. . . . Therefore, the Plaintiffs are
       entitled to prevail under section 544 on the mere
       strength of a finding of a defect in the state court
       process for effecting service upon the Debtor,
       irrespective of whether a defect which rose to the
       constitutional level existed or whether “equities”
       which might be found to support the Defendant’s
       position.

Knapper’s Br. at 24. We assume Knapper means that she can
obtain relief under § 544(b)(1) simply because service of the


       18
        Relating to a transfer of a charitable contribution. 11
U.S.C. § 544(b)(2).
       19
         Under 11 U.S.C. § 551, any transfer avoided under §
544 “is preserved for the benefit of the estate but only with
respect to property of the estate.”

                               22
foreclosure complaints was not made in strict conformity with
the Pennsylvania Rules of Civil Procedure. However, she offers
no authority for that proposition.

        In any event, Knapper cannot use § 544(b)(1) to void the
default judgments and sheriffs’ sales. As the Historical and
Statutory Notes to § 544 make clear, subsection (b) “gives the
trustee the rights of actual unsecured creditors under applicable
state law to void transfers.” (emphasis added). “Section
544(b)(1) subrogates the trustee to the position of an unsecured
creditor under state law to avoid a transfer of property by the
debtor.”) (emphasis added). Steven Walt, Generosity in
Bankruptcy: The New Place of Charitable Contributions in
Fraudulent Conveyance Law, 32 Loy. L.A. L. Rev. 1029, 1032
(1999). Knapper is not the trustee, she is the debtor. As we
have mentioned, see n.3, supra, although the caption of
Knapper’s complaint lists the standing Chapter 13 trustee as a
plaintiff, he did not participate in her adversary proceeding in
any way. Section 544(b)(1) plainly gives the trustee the power
to avoid certain transfers, however, Knapper has offered no
authority to establish that it also confers that right upon the
debtor under the circumstances here.20             See Hartford
Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1
(2000) (holding that the language “the trustee may” in section
506(c) of the Bankruptcy Code foreclosed the right of a


       20
          Knapper does allege that she can stand in the shoes of
the trustee to avoid a transfer under § 544(b)(1) pursuant to 11
U.S.C. §§ 522(h), (g)(1). See In re Rice, 126 B.R. 189, 192-193
(Bankr. E.D. Pa. 1991).

                               23
nontrustee to prosecute that action).

       Knapper alleges that the sheriffs’ sales are avoidable
under § 544 because they “occurred in violation of 12 Pa.C.S.
section 5105.” Compl. ¶ 28. That statute, captioned “Transfers
fraudulent as to present creditors,” provides:

       A transfer made . . .by a debtor is fraudulent as to
       a creditor whose claim arose before the transfer .
       . .if the debtor made the transfer . . . without
       receiving a reasonably equivalent value in
       exchange for the transfer . . . and the debtor was
       insolvent at that time or the debtor became
       insolvent as a result of the transfer . . . .

12 P A. C ONS. S TAT. A NN. § 5105. Thus, it appears from the
complaint that Knapper is alleging that the sheriffs’ sales can be
avoided because of fraudulent conveyances in violation of
Pennsylvania law. However, there is no discussion of how the
sheriff sales could constitute fraudulent conveyances in either
her brief or reply brief.21

       Knapper is not attempting to use § 544(b)(1) to avoid the
default judgments and sheriffs’ sales in order to recapture the


       21
           In the bankruptcy court, Knapper argued that the
sheriffs’ sales were fraudulent conveyances because they yielded
prices that differed from the actual fair market value of the real
property. The bankruptcy court rejected that argument and
Knapper has not raised it here.

                               24
two parcels of real estate for the benefit of creditors. Rather,
she is attempting to use § 544(b)(1) to void the foreclosures and
sheriffs’ sales and have the real estate returned to her to the
prejudice of creditors. However, a sheriff’s sale pursuant to an
order of court on a mortgage debt can not constitute a fraudulent
transfer in violation of § 544(b)(1). Accordingly, we reject
Knapper’s attempt to seek refuge within the provisions of §
544(b)(1).22


       22
          In doing so, we do not mean to suggest that Rooker-
Feldman bars an action that is properly based on § 544(b)(1).
For a discussion of the interaction of Rooker-Feldman and
various sections of the Bankruptcy Code empowering federal
courts to set aside state judgments see In re: Gruntz, 202 F.3d
1074 (9th Cir. 2000) (en banc). There, the court observed:

       In apparent contradiction to Rooker-Feldman
       theory, bankruptcy courts are empowered to avoid
       state judgments, see, e.g., 11 U.S.C. §§ 544, 547,
       548, 549; to modify them, see, e.g., 11 U.S.C. §§
       1129, 1325; and to discharge them, see, e.g., 11
       U.S.C. §§ 727, 1141, 1328. By statute, a post-
       petition state judgment is not binding on the
       bankruptcy court to establish the amount of a debt
       for bankruptcy purposes.

       Thus, final judgments in state courts are not
       necessarily preclusive in United States bankruptcy
       courts. Indeed, the rule has long stood that a state
       court judgment entered in a case that falls within

                               25
                      IV. CONCLUSION

        For the reasons set forth above, we will reverse the
district court’s order and remand with instructions to dismiss
the adversary complaint for lack of subject matter jurisdiction.




ROSENN, Circuit Judge, concurring.

       I concur with the majority that Knapper’s complaint
should be dismissed. I write separately, however, because I
believe this result is compelled by the basic legal principles of
federal-state comity and full faith and credit, rather than the
Rooker-Feldman doctrine relied upon by the majority.

      Knapper having failed to answer the foreclosure
complaints served upon her, the state court awarded default
judgment against her. Pennsylvania law provides two distinct
remedies for an aggrieved party to obtain relief from the entry
of a default judgment: file a petition to strike the default


       the federal court’s exclusive jurisdiction is subject
       to collateral attack in the federal courts.

202 F.3d at 1079 (case citations and internal quotations

omitted).



                          Page 26 of 28
judgment or file a petition to open the default judgment.
Mother's Rest. Inc. v. Krystkiewicz, 861 A.2d 327, 336 (Pa.
Super. Ct. 2004). A petition to strike can only be granted if a
fatal defect appears on the record, and a petition to open is
granted only if it is filed timely, proffers a meritorious defense,
and the court excuses petitioner’s failure to appear or answer.
Id. (quoting Cintas Corp. v. Lee's Cleaning Servs., Inc., 700
A.2d 915, 918-19 (Pa. 1997)).

       Here, Knapper did not attempt to prove there was a fatal
defect on the face of the record at the time the judgment was
entered, nor could she, because the return of service was
complete. Nor did Knapper seek, promptly or otherwise, to
open the judgment. Instead of availing herself of the complete
remedy available in the state court to challenge the foreclosure
judgment and the alleged defective service, Knapper now seeks
the shelter of the federal bankruptcy court to void the
foreclosure judgments.

         Where, as here, a final judgment has been entered by the
state court, the Full Faith and Credit statute, 28 U.S.C. § 1738,
requires such judgment be accorded the same respect and
finality in federal court it would receive in its state of origin.
McDonald v. City of West Branch, 466 U.S. 284, 287 (1984).
It is inappropriate, therefore, for the Bankruptcy Court to stand
in judgment of the merits of the valid state court judgment. The
only apparent exception to this rule of federal-state comity is
where, unlike here, the judgment is void ab initio. See e.g., 11
U.S.C. §§ 544 (allowing bankruptcy courts to invalidate
judgments predicated upon fraudulent conveyances). Because
the state court judgment against Knapper was valid and the

                          Page 27 of 28
sheriff’s sale of her properties was not fraudulent, Knapper,
perforce, cannot attack the state court judgment at this stage.

        This result is not altered by Knapper’s attempt to cloak
her claim as a constitutional challenge to the service of process.
Courts must look beyond form to address the substance of a
claim. Lewis v. Attorney General of U.S., 878 F.2d 714, 722 n.
20 (3d Cir. 1989) (“A pleading will be judged by its substance
rather than according to its form or label . . . .”). Having failed
to challenge the foreclosure judgments either before or after they
became final in state court, Knapper is seeking, in effect, a
federal judgment to overturn a valid state court judgment.
However, given the sanctity accorded valid state court
judgments by federal-state comity and the Full Faith and Credit
statute, Knapper’s appeal should be dismissed.




                          Page 28 of 28